Exhibit 10.31

ADDENDUM TO STOCK OPTION AGREEMENTS

This ADDENDUM TO STOCK OPTION AGREEMENTS, dated December ___, 2006, is entered
into by and between BED BATH & BEYOND INC. (the “Company”) and _____ (“you”).

WHEREAS, the Company and you are parties to those certain Stock Option
Agreements listed on Exhibit A hereto (each, an “Agreement” and together, the
“Agreements”) under each of (as applicable) the Company’s 1992 Stock Option
Plan, 1996 Stock Option Plan, 1998 Stock Option Plan, 2000 Stock Option Plan and
2004 Incentive Compensation Plan, each as may have been amended from time to
time (collectively, the “Plans”) pursuant to which you were granted the right to
purchase common stock of the Company some of which you have not exercised as of
the date hereof and which were not vested as of January 1, 2005 (the “Affected
Options”);

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (“409A”)
generally provides that unless certain requirements are satisfied, amounts
deferred under a nonqualified deferred compensation plan are subject to income
tax, an additional 20% tax and possible penalty interest upon vesting of such
amounts and possibly beyond vesting;

WHEREAS, for purposes of 409A, a stock option granted with an exercise price
that has been deemed to be less than the fair market value of the underlying
common stock of the Company on the date of grant (a “Discounted Stock Option”)
and that has not vested by January 1, 2005, is treated as deferred compensation
subject to the requirements of 409A;

WHEREAS, Q&A-18(d) of Internal Revenue Service Notice 2005-1 (“Notice 2005-1”),
as modified by the proposed regulations under 409A and as further modified by
Internal Revenue Service Notice 2006-79 (“Notice 2006-79”) generally permits the
substitution of the exercise price of a Discounted Stock Option with a new
exercise price equal to fair market value (as defined under the applicable Plan)
of the Company’s common stock on the deemed date of grant, provided that the
substitution occurs on or before December 31, 2006 in certain instances with
respect to persons subject to the disclosure requirements of Section 16 of the
Securities Exchange Act of 1934, as amended; and

WHEREAS, the Affected Options have been deemed to be Discounted Stock Options
subject to 409A;

WHEREAS, the parties hereto desire to amend the Agreements to substitute the
exercise price thereunder so that the Affected Options will not be deemed
Discounted Stock Options and will not constitute a deferral of compensation
under 409A; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has
authorized the entering into of this Addendum.

NOW THEREFORE, in consideration of the foregoing, the parties agree as follows:

1.                         The exercise price of each of your Affected Options
is hereby replaced with a new exercise price as set forth on the chart attached
hereto as Exhibit B (such exercise price hereinafter referred to as the
“Measurement Date Price”).  Each such Measurement Date Price reflects the fair
market value, as such term is defined under each applicable Plan, of the
Company’s common stock on the deemed date of grant of each Affected Option.


--------------------------------------------------------------------------------


2.                         You shall not exercise any of your Affected Options
during the 2006 calendar year.

3.                         You hereby waive any right to receive the difference
between the original exercise price set forth in each Agreement and the
applicable Measurement Date Price with respect to each Affected Option under any
circumstance.

4.                         Other than with respect to the substitution of the
exercise price of the Affected Options as contemplated hereunder, all other
terms and conditions of the Affected Options shall remain in full force and
effect in accordance with the Agreements and the applicable Plan.

5.                         This Addendum is intended to comply with 409A and the
Company shall construe, interpret and amend the provisions of this Addendum, the
applicable Plans and the Agreements (as amended hereby) in such manner as the
Company deems necessary, in its sole discretion, to comply with 409A.  It is
intended that the modification effected by this Addendum and the substitution of
the exercise price of the Affected Options hereunder constitute a cancellation
and reissuance of stock options in accordance with the transition relief under
Notice 2005-1, Q&A-18(d), as modified by the proposed regulations under 409A and
as further modified by Notice 2006-79.

IN WITNESS WHEREOF, the Company and you have executed this Addendum on the date
first set forth above.

BED BATH & BEYOND INC.

By:________________________________

 

______________________________

 

2


--------------------------------------------------------------------------------